ORDER
The motion for reconsideration filed by the appellees was considered by the court. The court has been informed by appellants that it will not file a response. The court finds that the motion is well taken. Therefore,
IT IS ORDERED that the clerk of this court is directed to strike from this court’s opinion, [158 Ariz. 552, 764 P.2d 37,] the [last] full paragraph on page [558 of 158 Ariz., page 43 of 764 P.2d] beginning with the sentence “Secondly, the lease in Alamo did not contain a ‘termination upon condemnation’ provision” and ending with the sentence, “Thus, the state could not include such a provision in its lease with Alamo Cattle Co.”